 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1779 
In the House of Representatives, U. S.,

December 22, 2010
 
RESOLUTION 
Honoring the 50th anniversary of the Freedom Rides. 
 
 
Whereas, on May 4, 1961, a Greyhound bus left Washington, DC with black and white passengers and traveled South to challenge discriminatory racial segregation laws; 
Whereas, while the travels of these passengers were initially called a Journey of Reconciliation, their efforts would come to be known as the Freedom Rides; 
Whereas these Southern-bound passengers, known as the Freedom Riders, were united by their commitment to end segregation and ongoing racial discrimination; 
Whereas the Freedom Riders traveled into states where Jim Crow laws were still prevalent, thus challenging the Federal Government to enforce its decision to overturn them by non-violently integrating the bus routes and rest stops; 
Whereas, on their journeys during the Summer of 1961, the Freedom Riders would stop at locations in Virginia, North Carolina, Tennessee, South Carolina, Georgia, Florida, Alabama, Mississippi, Arkansas, and Louisiana; 
Whereas, at many times during the Freedom Rides, the Riders encountered antagonism, verbal abuse, acts of violence, and incarceration, yet never gave up their commitment to equality and social justice; 
Whereas, led by James Farmer and the Congress of Racial Equality, the Freedom Riders were successful in part due to their role-playing preparation and practice in non-violence and Gandhian principles; 
Whereas the Freedom Riders’ non-violent actions would help expose to the Nation and the world the cruelty and injustice of Jim Crow laws; and 
Whereas the Freedom Rides would spur the Kennedy Administration to enforce laws and judicial rulings that guaranteed the rights and safety of all passengers, regardless of race, gender, or religious background, to sit wherever they desired on bus routes and at rest stops: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the 50th anniversary of the Freedom Rides; and 
(2)recognizes the extraordinary leadership and sacrifice of the Freedom Riders in their commitment to ending racial segregation in America. 
 
Lorraine C. Miller,Clerk.
